DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.

	Election/Restrictions
Applicant’s arguments are persuasive, the restriction of claims 26-31 have been withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 and 11-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites the limitation "wherein the phase provider applies a clock signal having periodic pulses with a frequency which is the same as a frequency of the multiphase periodic signal, wherein the registers control the clock signal in response to an assertion or de-assertion of a reset signal", which contains new matters  Neither the specification nor the drawing figures disclose the phase provider applies a clock signal having periodic pulses with a frequency which is the same as a frequency of the multiphase periodic signal, wherein the registers control the clock signal in response to an assertion or de-assertion of a reset signal. Applicant pointed to paragraph 0059 on page 11 of the remarks for the support of the recitation. However, the Current_clk 503 described in paragraph 0059 does not have the same frequency as a frequency of the multiphase periodic signal. As shown in fig. 5, the Current_clk 503 has a slower frequency than the multiphase periodic signal Clk_p0-Clk_p7 (note: Clk_p0-Clk_p7 have the same frequency). In addition, the registers of the phase provider receives the Current_clk 503, as shown in fig. 4 and paragraph 0056. The registers does not control the clock signal, Current_clk 503 from fig. 4. The original specification does not describe that the registers control the clock signal, Current_clk 503.
Claims 2-9 and 11-18 are rejected based on the dependency from claim 1.
Similarly, claim 14 has the similar issues as discussed above.

Similarly, claim 19 recites “wherein the phase provider applies a clock signal having periodic pulses with frequency which is same as frequency of the multiphase periodic signal, wherein the phase provider includes a shift register which comprises registers that control the clock signal in response to an assertion or de-assertion of a reset signal”, which contains new matters. Applicant pointed to paragraph 0059 on page 11 of the remarks for the support of the recitation. However, the Current_clk 503 described in paragraph 0059 does not have the same frequency as a frequency of the multiphase periodic signal. As shown in fig. 5, the Current_clk 503 has a slower frequency than the multiphase periodic signal Clk_p0-Clk_p7 (note: Clk_p0-Clk_p7 have the same frequency). In addition, the registers of the phase provider receives the Current_clk 503, as shown in fig. 4 and paragraph 0056. The registers does not control the clock signal, Current_clk 503 from fig. 4. The original specification does not describe that the registers control the clock signal, Current_clk 503.
Claim 20 is rejected based on the dependency from claim 19.
Similarly, claim 21 recites “wherein the phase provider applies a clock signal having periodic pulses with a frequency which is the same as a frequency of the multiphase periodic signal, wherein the phase provider includes a shift register which comprises registers that control the clock signal in response to an assertion or de-assertion of a reset signal”, which contains new matters. Applicant pointed to paragraph 0059 on page 11 of the remarks for the support of the recitation. However, the Current_clk 503 described in paragraph 0059 does not have the same frequency as a frequency of the multiphase periodic signal. As shown in fig. 5, the Current_clk 503 has a slower frequency than the multiphase periodic signal Clk_p0-Clk_p7 (note: Clk_p0-Clk_p7 have the same frequency). In addition, the registers of the phase provider receives the 
Claims 22-25 are rejected based on the dependency from claim 21.
Similarly, claim 26 recites “wherein the phase selector applies a clock signal having periodic pulses with a frequency which is same as a frequency of a multiphase periodic signal, wherein the multiphase periodic signal is input to the phase selector, wherein the registers control the clock signal in response to an assertion or de-assertion of a reset signal’, which contains new matters. Applicant pointed to paragraph 0059 on page 11 of the remarks for the support of the recitation. However, the Current_clk 503 described in paragraph 0059 does not have the same frequency as a frequency of the multiphase periodic signal. As shown in fig. 5, the Current_clk 503 has a slower frequency than the multiphase periodic signal Clk_p0-Clk_p7 (note: Clk_p0-Clk_p7 have the same frequency). In addition, the registers of the phase provider receives the Current_clk 503, as shown in fig. 4 and paragraph 0056. The registers does not control the clock signal, Current_clk 503 from fig. 4. The original specification does not describe that the registers control the clock signal, Current_clk 503.
Claims 27-31 are rejected based on the dependency from claim 26.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 11-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 recites the limitation "wherein the phase provider applies a clock signal having periodic pulses with a frequency which is the same as a frequency of the multiphase periodic signal, wherein the registers control the clock signal in response to an assertion or de-assertion of a reset signal".  Neither the specification nor the drawing figures disclose the phase provider applies a clock signal having periodic pulses with a frequency which is the same as a frequency of the multiphase periodic signal, wherein the registers control the clock signal in response to an assertion or de-assertion of a reset signal. Applicant pointed to paragraph 0059 on page 11 of the remarks for the support of the recitation. However, the Current_clk 503 described in paragraph 0059 does not have the same frequency as a frequency of the multiphase periodic signal. As shown in fig. 5, the Current_clk 503 has a slower frequency than the multiphase periodic signal Clk_p0-Clk_p7 (note: Clk_p0-Clk_p7 have the same frequency). In addition, the registers of the phase provider receives the Current_clk 503, as shown in fig. 4 and paragraph 0056. The registers does not control the clock signal, Current_clk 503 from fig. 4. The original specification did not describe that the registers control the clock signal, Current_clk 503. For the purpose of examination, “wherein the registers control the clock signal in response to an assertion or de-assertion of a reset signal” is interpreted as the registers receive the clock signal to control an output in response to an assertion or de-assertion of a reset signal.
Claims 2-9 and 11-18 are rejected based on the dependency from claim 1.

Claims 15-18 are rejected based on the dependency from claim 14.
Similarly, claim 19 recites “wherein the phase provider applies a clock signal having periodic pulses with frequency which is same as frequency of the multiphase periodic signal, wherein the phase provider includes a shift register which comprises registers that control the clock signal in response to an assertion or de-assertion of a reset signal”, which contains new matters. Applicant pointed to paragraph 0059 on page 11 of the remarks for the support of the recitation. However, the Current_clk 503 described in paragraph 0059 does not have the same frequency as a frequency of the multiphase periodic signal. As shown in fig. 5, the Current_clk 503 has a slower frequency than the multiphase periodic signal Clk_p0-Clk_p7 (note: Clk_p0-Clk_p7 have the same frequency). In addition, the registers of the phase provider receives the Current_clk 503, as shown in fig. 4 and paragraph 0056. The registers does not control the clock signal, Current_clk 503 from fig. 4. The original specification did not describe that the registers control the clock signal, Current_clk 503. For the purpose of examination, “registers that control the clock signal in response to an assertion or de-assertion of a reset signal” is interpreted as registers that receive the clock signal to control an output in response to an assertion or de-assertion of a reset signal.
Claim 20 is rejected based on the dependency from claim 19.
Similarly, claim 21 recites “wherein the phase provider applies a clock signal having periodic pulses with a frequency which is the same as a frequency of the multiphase periodic signal, wherein the phase provider includes a shift register which comprises registers that control the clock signal in response to an assertion or de-assertion of a reset signal”, which contains new matters. Applicant pointed to paragraph 0059 on page 11 of the remarks for the support of the 
Claims 22-25 are rejected based on the dependency from claim 21.
Similarly, claim 26 recites “wherein the phase selector applies a clock signal having periodic pulses with a frequency which is same as a frequency of a multiphase periodic signal, wherein the multiphase periodic signal is input to the phase selector, wherein the registers control the clock signal in response to an assertion or de-assertion of a reset signal’, which contains new matters. Applicant pointed to paragraph 0059 on page 11 of the remarks for the support of the recitation. However, the Current_clk 503 described in paragraph 0059 does not have the same frequency as a frequency of the multiphase periodic signal. As shown in fig. 5, the Current_clk 503 has a slower frequency than the multiphase periodic signal Clk_p0-Clk_p7 (note: Clk_p0-Clk_p7 have the same frequency). In addition, the registers of the phase provider receives the Current_clk 503, as shown in fig. 4 and paragraph 0056. The registers does not control the clock signal, Current_clk 503 from fig. 4. The original specification does not describe that the registers control the clock signal, Current_clk 503. .For the purpose of examination, 
Claims 27-31 are rejected based on the dependency from claim 26. 
Further clarification is required.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 14-17 and 21-25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (A 0.3-1.4 GHz All-Digital Fractional-N PLL With Adaptive Loop Gain Controller, IEEE Journal of Solid-State Circuits, Vol. 45, NO. 11, November 2010; see IDS in Application 13,609,894) in view of Do et al. (US 2009/0201066) and Kim et al. (US 6,812,760).

Regarding claim 14 (as best understood), Kim discloses a phase locked loop (PLL) [figs. 2, 8] comprising: a phase detector [Bang-Bang PFD/Time-to-Digital Converter] to compare a reference clock signal [REF] with a feedback clock signal [the bottom input], and to generate a phase difference signal; a loop filter [Digital Loop Filter/Modulator] to generate a control signal 
The combination discussed above does not disclose control the clock signal in response to an assertion or de-assertion of a reset signal. However, it’s well known to reset shift register to a default value upon power up of a device. For example, Kim et al. (US 6,812,760) discloses to reset shift register to a default value upon power up of a device [see Col. 9, lines 18-43]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Kim and Do in accordance with the teaching of Kim et al. regarding a reset signal to arrive at Applicant’s claim invention in order to provide reliability/stabilization [see Col. 9, lines 18-43].

. Regarding claim 15 (as best understood), the combination discussed above discloses the PLL of claim 14, wherein the phase provider is to rotate phases of the multiphase periodic signal in a forward or backward direction relative to a transition edge of one of the phases of the multiphase periodic signal [see at least paragraph 0035 Do].
Regarding claim 16 (as best understood), the combination discussed above discloses the PLL of claim 14, wherein the oscillator [e.g. the device (not shown) generating 204, 202 fig. 2 Do] is one of: a digitally controlled oscillator (DCO); or a voltage controlled oscillator (VCO).


Regarding claim 21 (as best understood), Kim discloses a fractional divider [figs. 2, 8] comprising: a divider [e.g. DIV N fig. 8/Multimodous Divider fig. 2]; and a phase provider [e.g. MUX, Gray Counter] to receive a multiphase periodic signal derived from an oscillator [Multiphase DCO], wherein the phase provider is to rotate phases of the multiphase periodic signal to generate an output [the output of MUX] which is received by the divider, and wherein the phase provider applies a clock signal having periodic pulses with a frequency which is the same as a frequency of the multiphase periodic signal [see fig. 8]. Kim does not disclose wherein phase provider includes a shift register which comprises registers that regenerate the clock signal, wherein each register is to receive a first output from a first neighbor register and a second output from a second neighbor register, wherein the first and second neighbor registers are part of the registers of the shift-register. 
However, Do discloses a phase provider to receive a multiphase periodic signal [e.g. register clock signal 212/one of the input clock signals (e.g. 210a-210h) of the phase selection register], wherein the phase provider is to rotate phases of the multiphase periodic signal to generate an output [e.g. the output of MUX] (after the combination, the combination discloses which is received by the divider [e.g. DIV N fig. 8/Multimodous Divider fig. 2 of Kim]), wherein the phase provider applies a clock signal [e.g. one of the input clock signals (e.g. 210a-
The combination discussed above does not disclose control the clock signal in response to an assertion or de-assertion of a reset signal. However, it’s well known to reset shift register to a default value upon power up of a device. For example, Kim et al. (US 6,812,760) discloses to reset shift register to a default value upon power up of a device [see Col. 9, lines 18-43]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Kim and Do in accordance with the teaching of Kim et al. regarding a reset signal to arrive at Applicant’s claim invention in order to provide reliability/stabilization [see Col. 9, lines 18-43].
Regarding claim 22 (as best understood), the combination discussed above discloses the fractional divider of claim 21, wherein the phase provider is operable to rotate phases of the 

Regarding claim 23 (as best understood), the combination discussed above discloses the fractional divider of claim 21, wherein the phase provider comprises: a multiplexer; and a phase selector coupled to the multiplexer, wherein the phase selector includes a shift register [see at least figs. 2, 5-10 of Do].

Regarding claim 24 (as best understood), the combination discussed above discloses the apparatus of claim 23, wherein the phase selector is to dynamically change direction of rotation of the phases of the multiphase periodic signal in either a forward or backward direction [see at least figs. 2, 5-10 of Do].
Regarding claim 25 (as best understood), the combination discussed above discloses the apparatus of claim 23, wherein the phase provider is to rotate phases of the multiphase periodic signal in a forward or backward direction relative to a transition edge of one of the phases of the multiphase periodic signal [see at least figs. 2, 5-10 of Do].

Claim 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Do et al. (US 2009/0201066) in view of Kim et al. (A 0.3-1.4 GHz All-Digital Fractional-N PLL With Adaptive Loop Gain Controller, IEEE Journal of Solid-State Circuits, Vol. 45, NO. 11, November 2010; see IDS in Application 13,609,894) and Kim et al. (US 6,812,760).

.
Claim 27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Do et al. (US 2009/0201066) in view of Kim et al. (A 0.3-1.4 GHz All-Digital Fractional-N PLL With Adaptive Loop Gain Controller, IEEE Journal of Solid-State Circuits, Vol. 45, NO. 11, November 2010; see IDS in Application 13,609,894), Kim et al. (US 6,812,760) and Lee et al. (US 2011/0148490).

Regarding claim 27 (as best understood), the combination discussed above discloses the apparatus of claim 26. The combination does not explicitly disclose wherein the controller is to receive an integer ratio and a fractional word. However, it is well-known to one having ordinary skill in the art at the time of the invention was made to utilize an integer ratio and a fractional word as a control word. For example, Lee discloses to receive an integer ration and fractional word [WI, WF fig. 2]. Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the device disclosed by Kim and Do in accordance with the teaching of Lee regarding an integer ration and fractional word to arrive at Applicant’s claim invention in order to provide a resultant value [paragraph 0079].

Response to Arguments
The Claim amendments filed on 01/04/2021 has been addressed in the above rejection sections.

Applicant argues that “neither Do nor Kim disclose a phase selector coupled to the multiplexer, wherein the phase selector is a bidirectional phase selector which includes a shift register which comprises registers, wherein each register is to receive a first output from a first neighbor register and a second output from a second neighbor register, wherein the first and second neighbor registers are part of the registers of the shift-register.”  However, at least Do or the combination of Do discloses a phase selector coupled to the multiplexer, wherein the phase selector is a bidirectional phase selector which includes a shift register which comprises registers, wherein each register is to receive a first output from a first neighbor register and a second output from a second neighbor register, wherein the first and second neighbor registers are part of the registers of the shift-register. See rejection sections discussed above.
Applicant argues that the "teaching away" argument against Kim is still valid because Kim expressly closes doors to improvement of having bi-directional phase selector or a phase provided that can rotate phases in forward or backward direction, and the "teaching away" argument banks on an express intent of Kim that only relies on sequential (single direction) clock multiplexing.. Therefore, one of ordinary skill in the art would not modify Kim to incorporate certain features of Do, Shen, Lee, and/or Boerstler in an effort to arrive at the claimed invention. See pages 14-15. However, the bi-directional phase selector mentioned in Kim and the bi-directional phase selector of Do are not the same and are fundamental differently. Specifically, the bi-directional phase selector mentioned in Kim will generate glitches and the divider will malfunction. On the other hand, the bi-directional phase selector of Do is able to divide high speed input signals, without glitches while consuming low amounts of power. See paragraph 
Applicant’s arguments with respect to the phrase “registers that control the clock signal in response to an assertion or de-assertion of a reset signal” have been considered but are moot because the new ground of rejection rely on a new reference, Kim et al. (US 6,812,760), not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PATRICK C CHEN/Primary Examiner, Art Unit 2842